UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1234


In re:   TIMOTHY EARL WASHINGTON,

                      Petitioner.



                 On Petition for Writ of Mandamus


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy Earl Washington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy       Earl     Washington         petitions      for     a    writ        of

mandamus seeking an order to compel the district court to vacate

its previous orders denying Washington’s Fed. R. Crim. P. 36

motion to correct clerical errors associated with his criminal

judgment      and   denying        his    motion       for    reconsideration        of     that

order.       We conclude that Washington is not entitled to mandamus

relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary         circumstances.             Kerr   v.   United      States

Dist.     Court,      426    U.S.        394,   402     (1976);       United       States       v.

Moussaoui,      333    F.3d    509,       516-17       (4th    Cir.   2003).         Further,

mandamus      relief    is    available         only    when    the   petitioner          has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                           Mandamus may not be

used as a substitute for appeal.                       In re Lockheed Martin Corp.,

503    F.3d    351,    353    (4th       Cir.    2007).         The   relief       sought       by

Washington is not available by way of mandamus.                                Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the    petition     for      writ   of     mandamus.           We   dispense       with     oral

argument because the facts and legal contentions are adequately




                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                PETITION DENIED




                                  3